DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Migos (US 20090100474 A1) in view of Kimijima (US 20080130918 A1). 
Regarding claim 1, Migos discloses a switching device, comprising:
a plurality of audio/video (AV) ports; and
[0023] The plurality of client devices 104 is further illustrated as being communicatively coupled to the display device 102 via an input/output (I/O) interface 108.
a switch circuit that is operable to selectively connect any one of a plurality of source devices, each of which is connected to a corresponding one of the plurality of AV ports, to a sink device that is connected to another one of the plurality of AV ports, the switching device configured to:

detect a wireless control signal that has been sent from a remote control device to a source device of the plurality of source devices that is different than the switching device, the wireless control signal being configured to be received by and control the source device; and 
Fig. 4 for step 406 [0063]-[0065]  for  User manipulation of another remote control device that corresponds to a second client device arranged to provide audio visual outputs to the display device is detected (block 406). After watching television content 212 for a period of time, the user in the previous example may decide to play a game on the game device 104(2). The user may accordingly "pick-up" and "power-on" gamepad 106(2) to begin interactions with the game device 104(2). 
responsive to detecting the wireless control signal from the remote control device: 
determine an identifier that identifies the source device to which the wireless control signal was sent based on information obtained from the wireless control signal;
[0064] In accordance, with previously described techniques, "picking-up", "powering-on" and/or other user manipulations of the gamepad 106(2) may cause 
identify a first AV port from among the plurality of AV ports to which the identified source device is connected ([0065]); 
automatically connect the first AV port to the AV port to which the sink device is connected so that content can be provided from the identified source device to the sink device, and
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" automatically and without further user intervention. Game data may then be presented on the display device 102 to the user via the I/O interface 108 and in particular, the second input "component 2"
However Migos fails to disclose automatically adopt an audio parameter based on the determined identifier.
in the same field of endeavor, Kimijima discloses automatically adopt an audio parameter based on the determined identifier. 

Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the system/method of determines the audio volume balance between the audio signal of the designated sound source and the audio signal of the other sound source in response to the sound source type command to the The I/O interface for connecting and selectively switching between A/V outputs from the plurality of client devices  to present different outputs on the display device in order to automatically adjusting the audio volume balance is to and maintained at an appropriate level without the user's intervention.


Regarding claim 2, Migos discloses the switching device of claim 1, wherein the switching device is configured to determine the identifier based on an indicator included in the wireless control signal that uniquely identifies the source device.


Regarding claim 3, Migos discloses the switching device of claim 1, the switching device being further configured to:
receive a second wireless control signal that has been sent from a second remote control device to a second source device of the plurality of source devices, the second wireless control signal being configured to be received by and control the second source device; and
Fig. 4 for step 406 [0063]-[0065]  for  User manipulation of another remote control device that corresponds to a second client device arranged to provide audio visual outputs to the display device is detected (block 406). After watching television content 212 for a period of time, the user in the previous example may decide to play a game on the game device 104(2). The user may accordingly "pick-up" and "power-on" gamepad 106(2) to begin interactions with the game device 104(2). 
responsive to receiving the second wireless control signal from the second remote control device:
[0064] In accordance, with previously described techniques, "picking-up", "powering-on" and/or other user manipulations of the gamepad 106(2) may cause identifying data to be transmitted. The output manager module 110 of FIG. 1 may include functionality to receive and process the data to identify the gamepad 106(2). 
determine a second identifier that identifies the second source device to which the second wireless control signal was sent;
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" automatically and without further user intervention. Game data may then be presented on the display device 102 to the user via the I/O interface 108 and in particular, the second input "component 2"
identify a second AV port from among the plurality of AV ports to which the identified second source device is connected; and
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" 
automatically connect the second AV port to the AV port to which the sink device is connected to so that content can be provided by the identified second source device to the sink device.
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" automatically and without further user intervention. Game data may then be presented on the display device 102 to the user via the I/O interface 108 and in particular, the second input "component 2"
However Migos fails to disclose automatically adopt a second audio parameter based on the determined second identifier.
in the same field of endeavor, Kimijima discloses automatically adopt a second audio parameter based on the determined second identifier. [0164] The reproducing apparatus 200 of the second embodiment determines the audio volume balance between the audio signal of the designated sound source and 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the system/method of determines the audio volume balance between the audio signal of the designated sound source and the audio signal of the other sound source in response to the sound source type command to the The I/O interface for connecting and selectively switching between A/V outputs from the plurality of client devices  to present different outputs on the display device in order to automatically adjusting the audio volume balance is to and maintained at an appropriate level without the user's intervention.


Regarding claim 4, Migos discloses the switching device of claim 1, wherein the wireless control signal is received via an infrared-based transmission scheme.
[0028] The plurality of remote control devices 106 may communicate commands, instructions, data, identifiers, and other inputs which may be processed to control 

Regarding claim 5, Migos discloses the switching device of claim 1, wherein the plurality of AV ports are High-Definition Multimedia Interface (HDMI) ports.
[0024] The I/O interface 108 may include a variety of wireless and/or wired connections to the plurality of client devices 104 to provide communication of A/V outputs from the plurality of client devices 104 to the display device 102. For example, functionality for wireless connections to one or more of the plurality of client devices 104 may be provided via Institute of Electrical and Electronics Engineers, Inc., (IEEE) 802.11 standards and/or other wireless standards and protocols. Additionally or alternatively, hardware and connectors for various wired connections are also contemplated. A variety of different types of wired connections are contemplated, examples of which include but are not limited to: component video connections, composite audio/video, high-definition multimedia interface (HDMI), digital visual interface (DVI), S-video, optical audio, digital audio, and combinations thereof. 

Regarding claim 6, Migos discloses the switching device of claim 1, wherein the sink device is a television device.


Regarding claim 7, Migos discloses a system, comprising:
one or more processors; and
[0035] The exemplary set-top box 104(1) is illustrated as executing the output manager module 110 and communication module 206 on a processor 202, each of which is also storable in memory 204. Processors are not limited by the materials from which they are formed or the processing mechanisms employed therein. For example, processors may be comprised of semiconductor(s) and/or transistors (e.g., electronic integrated circuits (ICs)). In such a context, processor-executable instructions may be electronically-executable instructions. Additionally, although a single memory 204 is shown for the set-top box 104(1), a wide variety of types and combinations of memory may be employed, such as random access memory (RAM), hard disk memory, removable medium memory, and other types of computer-readable media. 
a memory containing computer-readable instructions, which, when executed by the one or more processors, is configured to perform operations in a switching device comprising a plurality of audio/video (AV) ports and a switch circuit that is operable to connect any one of a plurality of source devices, each of which is connected to a corresponding one of the plurality of AV ports, to a sink device that is connected to another one of the plurality of AV ports, the operations comprising:
[0034] for Thus, in the depicted example, A/V outputs from the plurality of clients 104 are routed through set-top box 104(1). I/O interface 108 may be operated to 
receiving a wireless control signal that has been sent from a remote control device to a source device of the plurality of source devices that is different than the switching device, the wireless control signal being configured to be received by and control the source device; and
Fig. 4 for step 406 [0063]-[0065]  for  User manipulation of another remote control device that corresponds to a second client device arranged to provide audio visual outputs to the display device is detected (block 406). After watching television content 212 for a period of time, the user in the previous example may decide to play a game on the game device 104(2). The user may accordingly "pick-up" and "power-on" gamepad 106(2) to begin interactions with the game device 104(2). 
 responsive to receiving the wireless control signal from the remote control device: determining an identifier that identifies the source device to which the wireless control signal was sent based on information obtained from the wireless control signal;
 [0064] In accordance, with previously described techniques, "picking-up", "powering-on" and/or other user manipulations of the gamepad 106(2) may cause identifying data to be transmitted. The output manager module 110 of FIG. 1 may include functionality to receive and process the data to identify the gamepad 106(2). 
identifying a first AV port from among the plurality of AV ports to which the identified source device is connected; and
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" automatically and without further user intervention. Game data may then be presented on the display device 102 to the user via the I/O interface 108 and in particular, the second input "component 2"
automatically connecting the first AV port to the AV port to which the sink device is connected so that content can be provided from the identified source device to the sink device.
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the 
However Migos fails to disclose automatically adopting an audio parameter based on the determined identifier.

in the same field of endeavor, Kimijima discloses automatically adopting an audio parameter based on the determined identifier.
 [0164] The reproducing apparatus 200 of the second embodiment determines the audio volume balance between the audio signal of the designated sound source and the audio signal of the other sound source in response to the sound source type command and the audio volume balance command input on the remote commander 10 by the user. The reproducing apparatus 200 automatically adjusts the audio volume balance, thereby keeping the audio volume balance to an appropriate level without the user's intervention. The sound source type command and the audio volume balance command may be stored on the EEPROM of the system controller 8, and repeatedly used during playing of the audio signal. 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the system/method of determines the audio volume balance between the audio signal of the designated sound source and the audio signal of the other sound source in response to the sound source type command to the The I/O interface for connecting and selectively switching between A/V outputs from the plurality of client devices  to 

Regarding claim 8, Migos discloses the system of claim 7, wherein the operations further comprise determining the identifier based on an indicator included in the wireless control signal that uniquely identifies the source device.
[0071] A user interface to output on the common display device is configured based upon the identification (block 506). Once a manipulated remote is identified, techniques described with respect to FIGS. 3-4 may be employed to set an output of a display device 102 to present A/V output that corresponds to the indentified remote and an associated client device.

Regarding claim 9, Migos discloses the system of claim 7, wherein the operations further comprise:
receiving a second wireless control signal that has been sent from a second remote control device to a second source device of the plurality of source devices, the second wireless control signal being configured to be received by and control the second source device; and
Fig. 4 for step 406 [0063]-[0065]  for  User manipulation of another remote control device that corresponds to a second client device arranged to provide audio visual outputs to the display device is detected (block 406). After watching television content 212 for a period of time, the user in the previous example may decide to play a 
responsive to receiving the second wireless control signal from the second remote control device:
determining a second identifier that identifies the second source device to which the second wireless control signal was sent;
[0064] In accordance, with previously described techniques, "picking-up", "powering-on" and/or other user manipulations of the gamepad 106(2) may cause identifying data to be transmitted. The output manager module 110 of FIG. 1 may include functionality to receive and process the data to identify the gamepad 106(2). Thus, output manager module 110 may operate to determine that the gamepad 106(2) in now being manipulated by the user.
identifying a second AV port from among the plurality of AV ports to which the identified second source device is connected; and
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" automatically and without further user intervention. Game data may then be presented 
automatically connecting the second AV port to the AV port to which the sink device is connected to so that content can be provided by the identified second source device to the sink device.
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" automatically and without further user intervention. Game data may then be presented on the display device 102 to the user via the I/O interface 108 and in particular, the second input "component 2"
However Migos fails to disclose  automatically adopting a second audio parameter based on the determined second identifier.

in the same field of endeavor, Kimijima discloses a  automatically adopting a second audio parameter based on the determined second identifier.

Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the system/method of determines the audio volume balance between the audio signal of the designated sound source and the audio signal of the other sound source in response to the sound source type command to the The I/O interface for connecting and selectively switching between A/V outputs from the plurality of client devices  to present different outputs on the display device in order to automatically adjusting the audio volume balance is to and maintained at an appropriate level without the user's intervention.



Regarding claim 10, Migos discloses the system of claim 7, wherein the wireless control signal is received via an infrared-based transmission scheme.


Regarding claim 11, Migos discloses the system of claim 7, wherein the sink device is a television device.
[0016]

Regarding claim 12, Migos discloses a computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor, perform a method implemented by a switching device comprising a plurality of audio/video (AV) ports and a switch circuit that is operable to selectively connect any one of a plurality of source devices, each of which is connected to a corresponding one of the plurality of AV ports, to a sink device that is connected to another one of the plurality of AV ports, the method comprising:
[0034] for Thus, in the depicted example, A/V outputs from the plurality of clients 104 are routed through set-top box 104(1). I/O interface 108 may be operated to 
receiving a wireless control signal that has been sent from a remote control device to a source device of the plurality of source devices that is different than the switching device, the wireless control signal being configured to be received by and control the source device; and 
Fig. 4 for step 406 [0063]-[0065]  for  User manipulation of another remote control device that corresponds to a second client device arranged to provide audio visual outputs to the display device is detected (block 406). After watching television content 212 for a period of time, the user in the previous example may decide to play a game on the game device 104(2). The user may accordingly "pick-up" and "power-on" gamepad 106(2) to begin interactions with the game device 104(2). 
responsive to receiving the wireless control signal from the remote control device: determining an identifier that identifies the source device to which the wireless control signal was sent based on information obtained from the wireless control signal;
[0064] In accordance, with previously described techniques, "picking-up", "powering-on" and/or other user manipulations of the gamepad 106(2) may cause identifying data to be transmitted. The output manager module 110 of FIG. 1 may include functionality to receive and process the data to identify the gamepad 106(2). 
identifying a first AV port from among the plurality of AV ports to which the identified source device is connected; and
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" automatically and without further user intervention. Game data may then be presented on the display device 102 to the user via the I/O interface 108 and in particular, the second input "component 2"
automatically connecting the first AV port to the AV port to which the sink device is connected so that content can be provided from the identified source device to the sink device.
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the 
However Migos fails to disclose  automatically adopting an audio parameter based on the determined identifier.


in the same field of endeavor, Kimijima discloses automatically adopting an audio parameter based on the determined identifier.
 [0164] The reproducing apparatus 200 of the second embodiment determines the audio volume balance between the audio signal of the designated sound source and the audio signal of the other sound source in response to the sound source type command and the audio volume balance command input on the remote commander 10 by the user. The reproducing apparatus 200 automatically adjusts the audio volume balance, thereby keeping the audio volume balance to an appropriate level without the user's intervention. The sound source type command and the audio volume balance command may be stored on the EEPROM of the system controller 8, and repeatedly used during playing of the audio signal. 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the system/method of determines the audio volume balance between the audio signal of the designated sound source and the audio signal of the other sound source in response to the sound source type command to the 






Regarding claim 13, Migos discloses the computer-readable storage medium of claim 12, wherein the method further comprises determining the identifier based on an indicator included in the wireless control signal that uniquely identifies the source device.
[0071] A user interface to output on the common display device is configured based upon the identification (block 506). Once a manipulated remote is identified, techniques described with respect to FIGS. 3-4 may be employed to set an output of a display device 102 to present A/V output that corresponds to the indentified remote and an associated client device.

 the computer-readable storage medium of claim 12, wherein the method further comprises:
receiving a second wireless control signal that has been sent from a second remote control device to a second source device of the plurality of source devices, the second wireless control signal being configured to be received by and control the second source device; and
Fig. 4 for step 406 [0063]-[0065]  for  User manipulation of another remote control device that corresponds to a second client device arranged to provide audio visual outputs to the display device is detected (block 406). After watching television content 212 for a period of time, the user in the previous example may decide to play a game on the game device 104(2). The user may accordingly "pick-up" and "power-on" gamepad 106(2) to begin interactions with the game device 104(2). 
responsive to receiving the second wireless control signal from the second remote control device:
determining a second identifier that identifies the second source device to which the second wireless control signal was sent;
[0064] In accordance, with previously described techniques, "picking-up", "powering-on" and/or other user manipulations of the gamepad 106(2) may cause identifying data to be transmitted. The output manager module 110 of FIG. 1 may include functionality to receive and process the data to identify the gamepad 106(2). Thus, output manager module 110 may operate to determine that the gamepad 106(2) in now being manipulated by the user.
identifying a second AV port from among the plurality of AV ports to which the identified second source device is connected; and
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" automatically and without further user intervention. Game data may then be presented on the display device 102 to the user via the I/O interface 108 and in particular, the second input "component 2"
automatically connecting the second AV port to the AV port to which the sink device is connected to so that content can be provided by the identified second source device to the sink device.
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" automatically and without further user intervention. Game data may then be presented 
However Migos fails to disclose  
 automatically adopting a second audio parameter based on the determined second identifier


in the same field of endeavor, Kimijima discloses 
automatically adopting a second audio parameter based on the determined second identifier



 [0164] The reproducing apparatus 200 of the second embodiment determines the audio volume balance between the audio signal of the designated sound source and the audio signal of the other sound source in response to the sound source type command and the audio volume balance command input on the remote commander 10 by the user. The reproducing apparatus 200 automatically adjusts the audio volume balance, thereby keeping the audio volume balance to an appropriate level without the user's intervention. The sound source type command and the audio volume balance 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the system/method of determines the audio volume balance between the audio signal of the designated sound source and the audio signal of the other sound source in response to the sound source type command to the The I/O interface for connecting and selectively switching between A/V outputs from the plurality of client devices  to present different outputs on the display device in order to automatically adjusting the audio volume balance is to and maintained at an appropriate level without the user's intervention.



Regarding claim 15, Migos discloses the non-transitory computer-readable storage medium of claim 12, wherein the wireless control signal is received via an infrared-based transmission scheme.
[0028] The plurality of remote control devices 106 may communicate commands, instructions, data, identifiers, and other inputs which may be processed to control operation of the plurality of client devices 104. The plurality of remote control devices 106 may communicate according to a variety of communication protocols such as radio frequency (RF), infrared (IR), Institute of Electrical and Electronics Engineers, Inc. (IEEE) 802.11 wireless standards, and/or other suitable communication protocols. 

Regarding claim 16, Migos discloses the non-transitorycomputer-readable storage medium of claim 12, wherein the plurality of AV ports are High-Definition Multimedia Interface (HDMI) ports.
[0024] The I/O interface 108 may include a variety of wireless and/or wired connections to the plurality of client devices 104 to provide communication of A/V outputs from the plurality of client devices 104 to the display device 102. For example, functionality for wireless connections to one or more of the plurality of client devices 104 may be provided via Institute of Electrical and Electronics Engineers, Inc., (IEEE) 802.11 standards and/or other wireless standards and protocols. Additionally or alternatively, hardware and connectors for various wired connections are also contemplated. A variety of different types of wired connections are contemplated, examples of which include but are not limited to: component video connections, composite audio/video, high-definition multimedia interface (HDMI), digital visual interface (DVI), S-video, optical audio, digital audio, and combinations thereof. 

Regarding claim 17, Migos discloses the system of claim 7, wherein the plurality of AV ports are High-Definition Multimedia Interface (HDMI) ports.
[0024] The I/O interface 108 may include a variety of wireless and/or wired connections to the plurality of client devices 104 to provide communication of A/V outputs from the plurality of client devices 104 to the display device 102. For example, 

Regarding claim 18, Kimijima discloses the method of claim 1, wherein the audio parameter comprises at least one of an audio volume setting and an equalization level.

 [0164] The reproducing apparatus 200 of the second embodiment determines the audio volume balance between the audio signal of the designated sound source and the audio signal of the other sound source in response to the sound source type command and the audio volume balance command input on the remote commander 10 by the user. The reproducing apparatus 200 automatically adjusts the audio volume balance, thereby keeping the audio volume balance to an appropriate level without the user's intervention. The sound source type command and the audio volume balance command may be stored on the EEPROM of the system controller 8, and repeatedly used during playing of the audio signal. 

Kimijima discloses the system of claim 7, wherein the audio parameter comprises at least one of an audio volume setting and an equalization level.

 [0164] The reproducing apparatus 200 of the second embodiment determines the audio volume balance between the audio signal of the designated sound source and the audio signal of the other sound source in response to the sound source type command and the audio volume balance command input on the remote commander 10 by the user. The reproducing apparatus 200 automatically adjusts the audio volume balance, thereby keeping the audio volume balance to an appropriate level without the user's intervention. The sound source type command and the audio volume balance command may be stored on the EEPROM of the system controller 8, and repeatedly used during playing of the audio signal. 

Regarding claim 20, Kimijima discloses the non-transitory, computer-readable storage medium system of claim 12, wherein the audio parameter comprises at least one of an audio volume setting and an equalization level.


 [0164] The reproducing apparatus 200 of the second embodiment determines the audio volume balance between the audio signal of the designated sound source and the audio signal of the other sound source in response to the sound source type . 





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422